Citation Nr: 0928274	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-33 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for Sydenham's chorea.  

2.  Entitlement to service connection for an innocently 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active service from August 1943 to October 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision issued 
by the RO.

The Veteran was afforded a hearing conducted at the RO by the 
undersigned Veterans Law Judge in May 2009.  

The February 2008 rating decision also addressed issue of 
service connection for hypertension.  

While his representative has referred to these matters in 
connection with the current appeal, the Veteran is not shown 
to have entered a timely Substantive Appeal in this regard.  
In a VA Form 21-4138, received in February 2009, the Veteran 
also repeated his appeal was related to issues as identified 
on the title page of this document.  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, these other two matters are 
referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  After the RO formally severed service connection for 
chorea with cardiac involvement, the Board in a June 1953 
decision denied an issue identified as the continuance of 
service connection for chorea and denied an Administrative 
appeal involving the issue of service connection for a 
psychoneurosis .  

2.  The evidence added since the prior decision, when 
considered with the previous evidence of record, relates to 
unestablished facts necessary to substantiate the claim of 
service connection for rheumatic chorea, and raises a 
reasonable possibility of substantiating the claim.  

3.  The Veteran's chorea is not shown to have clearly and 
unmistakably existed prior to service; nor is the evidence 
clear and unmistakable in showing that the chorea was not 
aggravated therein.  

4.  The currently demonstrated history of rheumatic chorea 
manifested by continued choreoatetotic movements and related 
chronic anxiety and dysthymia is shown as likely as not to 
have had its clinical onset during the Veteran's period of 
service during World War II.  



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the previously denied claim of service connection for 
Sydenham's chorea.  38 U.S.C.A. §§ 5103, 5103A(d)(2)(f), 
5108, 7104 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.156(a), 
3.159 (2008).  

2.  As the presumption of soundness at entry into service is 
not rebutted, the Sydenham's chorea was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by a history of rheumatic chorea with 
ongoing choreoatetotic movements and related chronic anxiety 
and dysthymia is due to disease or injury that was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this legislation.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  See also, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

However, given the favorable action taken hereinbelow, the 
Board finds that further discussion of VCAA is not required 
at this point.  


New and Material Evidence

Generally, a claim that has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104(b).  An exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated in the line of duty in 
the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  


Factual Basis

The RO originally granted service connection for chorea with 
cardiac involvement in December 1944.  In August 1952, RO 
proposed to sever service connection for chorea with cardiac 
involvement.  The rating decision determined that the Veteran 
did not have an "organic disease of the central or 
peripheral nervous system" due to the episode of chorea 
treated in service.   Notice of this proposed severance was 
mailed to the Veteran in August 1952.  After the Veteran did 
not respond to the notice, the RO, in February 1953, formally 
severed service connection for chorea with cardiac 
involvement.  

The Board, in a June 1953 decision, considered the issue of 
continuance of service connection for chorea.  The Board 
noted that an administrative appeal had been taken from the 
rating action whereby it was proposed to sever service 
connection for chorea on the basis that the condition existed 
prior to service and was not aggravated by service.  As an 
appeal had not been initiated by the Veteran as to a claim of 
service connection for a psychoneurosis, the action of the 
Board may not be considered to have been a final decision as 
to that matter.  

In November 2006, a letter from the Veteran's representative 
sought an increased rating for "service-connected" 
rheumatic chorea.  As noted, service connection for chorea 
was severed by the RO in 1953.  

A review of the service treatment record in this case shows 
that the Veteran had not defect at time of his August 1943 
enlistment examination.  He was later discharged from the 
service in October 1944 due to chorea.  

A February 1944 medical history note showed that the Veteran 
reported having developed athetoid-like symptoms one week 
earlier.  The Veteran did report having a somewhat similar 
attack when he was 7 years old.  Chorea was diagnosed, noted 
to have existed prior to enlistment.  The Veteran was later 
treated for problems associated with chorea in March 1944.  

The additional evidence consists of VA outpatient medical 
records dated in May 2000 and April 2001 that include 
diagnoses of Sydenham's chorea.  A July 2001 VA psychiatric 
assessment note showed that the Veteran, who suffered from 
rheumatic fever and Sydenham's chorea during the service, and 
was service connected for this disorder for several years, 
continued to have choreoatetotic movements.  A VA outpatient 
treatment record includes a diagnosis of Sydenham's chorea 
vs. multiple tics.  In August 2005, the Veteran was noted to 
have a "history of rheumatic chorea with emotional problems 
related to this chronic illness."  

The RO denied the Veteran's application to reopen his claim 
of service connection for rheumatic chorea with cardiac 
involvement in February 2008 on the basis that new and 
material evidence had not been submitted.  

The Veteran testified at the hearing in May 2009 that he 
first developed his rheumatic/Sydenham's chorea during his 
service, in February 1944.  See page three of hearing 
transcript (transcript).  He reported having had continued 
symptoms of chorea since service connection was severed to 
the present.  See page seven of transcript.  

The Board finds that this new evidence, when considered in 
conjunction with the evidence previously of record, relates 
to previously unestablished facts that tend to substantiate 
the Veteran's claim.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
Board's June 1953 decision and, when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Hence, the Board finds that new and material evidence has 
been received to reopen the Veteran's claim.  38 C.F.R. § 
3.156.  To the extent that the action taken is fully 
favorable to the Veteran, the Board's reviewing the merits of 
the claim without further development results in no prejudice 
to the Veteran.  

As mentioned, the most recent evidence shows that a history 
of rheumatic chorea is currently diagnosed.  

Significantly, chorea was not diagnosed or otherwise 
identified during the course of the Veteran's August 1943 
enlistment examination.  While in February 1944 the Veteran 
reported having had a somewhat similar attack when he was 7 
years old, his lay statements, alone, are not sufficient to 
establish that the chorea clearly and unmistakably existed 
prior to service.  Nor does clear and unmistakable evidence 
show that the condition was not aggravated by his service.  

Accordingly, the presumption of soundness is not rebutted in 
this case.  The chorea must be found to have been incurred in 
service.  

Moreover, the Board now finds the evidence to be in a state 
of relative equipoise in showing that the currently diagnosed 
history of rheumatic chorea with identified choreoatetotic 
movements and related chronic anxiety and dysthymia as likely 
as not had its clinical onset during the Veteran's period of 
active service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the history of rheumatic chorea with 
ongoing choreoatetotic movements and chronic anxiety and 
dysthymia is warranted.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for Sydenham's chorea, the appeal 
to this extent is allowed.  

Service connection for the history of rheumatic chorea with 
continued choreoatetotic movements and related chronic 
anxiety and dysthymia is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


